Citation Nr: 1124790	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-03 858	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for gynecomastia.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for diffuse idiopathic skeletal hyperostosis (DISH).

5.  Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 1972.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in November 2006 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During the pendency of this appeal, in a November 2009 rating decision, the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) was granted.  In an April 2010 rating decision entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) was also granted.  The issue of service connection for PTSD had also been on appeal from the November 2006 rating decision.  The Veteran has not appealed the evaluation or the effective date assigned his service-connected PTSD.  Therefore, this issue is no longer before the Board.

The issue of entitlement to service connection for tinnitus, hearing loss, DISH, and a stomach condition addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not establish a causal relationship between gynecomastia and active military service.


CONCLUSION OF LAW

The criteria for service connection for gynecomastia are not met; therefore, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide.

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).

Prior to initial adjudication of the Veteran's claims, he was sent a letter dated in May 2006 that satisfied the duty to notify provisions regarding service connection claims.

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran identified private medical records and these records were obtained.  In addition, records from the Social Security Administration (SSA) were obtained.

Records from the Director, Bureau of Prisons and from T.H., M.D. were identified but not obtained.  The records were requested, but in February 2007 and June 2006, respectively, VA was informed that the Office of Personnel Management (OPM) had not maintained any medical records on the Veteran, and that no records from Dr. T.H. could be found.  VA did not inform the Veteran.  However, concerning the issue of service connection for gynecomastia (claimed as chest tumors) the Board finds that this is harmless error.  In the case of the prison records, the Veteran indicated that these records would show audiology examinations.  Moreover, the Veteran showed constructive knowledge that the records had not been obtained.  In his March 2007 notice of disagreement (NOD), he indicated that the request for records needed to be made of a different agency and that the Veteran needed to be identified as an employee to override the inference that the request was for a prisoner's records.  This is dated after the February 2007 notification to VA that the Veteran's records could not be obtained.  In the case of the records from Dr. T.H., the Veteran indicated in his March 2007 NOD that this physician had proffered an opinion as to the etiology of his DISH.  He has not indicated that these records would provide any information or opinions concerning his claimed chest tumor condition.  Rather, he has not pointed to the existence of any medical records or opinions linking his chest tumor condition (diagnosed as gynecomastia) to his active service, including exposure to herbicides.  Accordingly, remand to obtain these records is not required.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice and assistance errors are not presumptively prejudicial; instead, this determination is made on a case-by-case basis, so depends on the facts of the particular case. Moreover, to be unduly prejudicial, the error must be outcome determinative of the claim); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran provided additional private medical records, including those related to treatment for gynecomastia by T.W., D.O., M.D. and lay statements.  He has not referenced other records that he wanted VA to obtain or that he felt were relevant to this claim, that remain outstanding.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, no examination was provided regarding the claim for service connection for chest tumors (diagnosed as gynecomastia); however, none is required.  As discussed in greater detail herein, this condition was not shown during service and was not first manifested until many years following discharge from service.  As there is no indication that this condition is due to service, a VA examination is not required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 C.F.R. § 3.159(c)(4).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

In an October 2009 substantive appeal, the Veteran requested a hearing before the Board.  However, he withdrew this request in December 2009.  The Board finds the duty to afford the Veteran a hearing is fulfilled.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection for Gynecomastia

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Furthermore, according to 38 C.F.R. § 3.309(e) (2010), certain diseases may be presumed to be related to exposure to herbicides.  However, gynecomastia is not among the listed diseases.  Therefore, these conditions may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran contends that he has chest tumors that are the result of exposure to the herbicides, including Agent Orange.  Available service personnel records confirm that the Veteran served in Vietnam from November 1969 to June 1971.  Therefore, exposure to herbicides, including Agent Orange, is presumed.

A review of the Veteran's reports of medical history and examination at entrance to active service in June 1969 show no diagnoses, abnormalities or other findings of a breast condition or chest condition including tumors.  Likewise, service treatment records show no treatment for or complaints of any breast condition, including chest tumors and make no reference to a gynecomastia.  Similarly, his report of medical examination at discharge from active service in December 1971 reflects no diagnoses, abnormalities or other findings concerning his chest, including his breast area.  Rather, the Veteran indicated he was in good health.  Thus, the Veteran's contemporaneous service treatment record fail to establish that gynecomastia or any other chest tumor was initially manifested during service.  

Subsequent post service treatment records are silent for any documented complaint, treatment, or diagnosis of a gynecomastia or chest tumor for decades following the Veteran's release from active duty.  Private medical records show diagnosis of gynecomastia by biopsy in 1998.  Moderate thickening and nodularity throughout the left breast was detected and excisional biopsy was done.  Pathology reports following biopsy revealed a clinical diagnosis of gynecomastia.  The physician noted a history of probable right breast gynecomastia 4-5 years earlier.

As above noted, gynecomastia is not one of the conditions for which presumptive service connection is provided under the regulations.  See 38 C.F.R. § 3.309(e).  Accordingly, service connection on a presumptive basis based on the Veteran's in-service herbicide exposure is not warranted.

Turning to whether service connection is warranted on a direct basis to the Veteran's active military service, the Board observes that the record reflects no opinions or findings of an etiological relationship between the diagnosed gynecomastia, or of any other chest tumor condition, and his active service, including exposure to herbicides.  

Private treatment records dated from 1998 through 2007, VA treatment records dated from 2005 through 2010, and SSA records show treatment for a skin condition on the right thigh diagnosed as eczema or possible seborrheic keratosis and a rash on his back of unknown etiology or diagnosed as possible shingles, but no treatment for a condition manifested by chest tumors other than gynecomastia.  

Various statements have been proffered by the Veteran's treating private and VA physicians, but these statements concern his service-connected PTSD and his other claimed conditions (i.e., a stomach condition) and do not address the claimed chest tumor condition.  

With respect to establishing service connection based on a continuity of symptomatology since service, the Board observes that the Veteran has not characterized his chest tumor condition has been continuously present from active service.  The medical and lay testimony is consistent with this.  Private treatment records show the earliest treatment for chest tumors (found to be gynecomastia) in the left breast was 1998, with a history of a probable similar condition in the right breast 4-5 years ago, which would be in 1993 at the earliest-nearly 22 years following the Veteran's discharge from active service.  In a statement submitted in July 2006, the Veteran's spouse stated she observed the Veteran to have a skin condition on his return from Vietnam, but described it as being on his back, rather than on his chest.  Finally, in a March 2006 VA treatment entry, the Veteran reported he did not have a history of cancer.  The Board notes that the Veteran has made many statements in support of his claims, and that he has submitted copies of photographs and a copy of a letter he wrote to his spouse while he was on active duty in Vietnam.  The Veteran does not mention or point to a chest tumor condition in these documents.  

The Veteran is competent to testify as to his symptoms, such as finding a mass or masses in his breast.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, what that mass is diagnosed as requires a competent medical professional to analyze and diagnose.  In this case, as noted above, a pathology report shows that the tissue excised from the Veteran's breast was clinically diagnosed as gynecomastia.  Absent the proper medical training, the Veteran is not able to make such a distinction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Similarly while the Board does not doubt that the Veteran believes his chest tumors are the result of exposure to herbicides.  However, in the absence of evidence indicating that the Veteran has the medical knowledge or training requisite for the rendering of clinical opinions, the Board must find that he is not competent to make a medical opinion regarding the etiology of this disability.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

The Veteran has had ample opportunity to secure medical evidence to support his claim and submit it, or to identify same to the VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

In summary, after considering all of the evidence, including the lay statements, the Board finds that the preponderance of the evidence is against the claim for service connection for gynecomastia (claimed as a chest tumor condition).  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.


ORDER

Service connection for gynecomastia (claimed as chest tumors) is denied.


REMAND

The Veteran also claims entitlement to service connection for tinnitus, bilateral hearing loss, DISH, and a stomach condition.

For reasons enumerated below, the Board finds these claims must be remanded to correct several deficiencies.

Bilateral Hearing Loss and Tinnitus

First, the November 2006 VA examination is inadequate.  The examiner opined that the Veteran's tinnitus and hearing loss were not the result of active duty and provided a rationale that, in part, indicated the basis for his opinion was that the Veteran showed hearing within clinical normal limits at discharge.  In addition, the examiner noted that the Veteran reported onset of tinnitus in the 1980s, and opined that the Veteran's hearing loss was most likely caused by his weapons qualification while a member of the federal prison workforce, indicating that no records were received for comparison.

The Board notes that the absence of inservice evidence of hearing loss is not fatal to a claim for service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, in his March 2007 NOD, the Veteran explained that when he stated his tinnitus began in the 1980s, he was confused by the question and that he meant to say he noticed the onset of hearing loss in the 1980s.  He reiterated that his tinnitus has been present since active service.  A July 2006 statement proffered by his spouse corroborates the Veteran's assertion.  She stated that the Veteran complained of a ringing in his ears since his return from Vietnam.  

Second, the November 2006 examiner did not have a complete record upon which to analyze the Veteran's claims.  The Board notes that records from the Director, Bureau of Prisons have not been obtained.  The records were requested, as noted above, in the Introduction, but in a February 2007 letter, OPM indicated that it did not maintain the Veteran's medical employment records and that these records should be requested from the National Personnel Records Center (NPRC), Civilian Personnel Records.  Reference is also made to the Veteran's direction that VA must identify the Veteran as an employee to override any inference that the request is for a prisoner's records.  As these records are Federal records, VA has an enhanced duty to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2010).  Moreover, the Board notes that a volume of records has been received since the November 2006 examination was conducted, to include SSA records.

Based on the foregoing, the Board finds that another request for the Veteran's employment records should be made and that VA examination for tinnitus and hearing loss should again be conducted to include review of all evidence in the case.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Third, the record indicates that the Veteran may have served in combat, but this has not been verified.  The Veteran does not have a traditional combat military occupational specialty (MOS), but he has stated that he participated in combat.  Available service personnel records reflect that it is possible that he did so.  Determination of whether the Veteran served in combat is important, as it may have a bearing on how his statements of inservice exposure to acoustic trauma (or any other incident) may be treated.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  

DISH and Stomach Condition

Furthermore, the Veteran is service-connected for diabetes mellitus as the result of exposure to the herbicide Agent Orange. He has asserted that service connection is warranted for these disabilities as secondary to his diabetes mellitus.  

The Board is aware that the medical evidence establishes the diagnosis of diabetes mellitus subsequent to the development of back pain and stomach and esophageal conditions.  Specifically, the Veteran's private treating physician, Dr. T.W. diagnosed diabetes mellitus with an onset of February 2007.  In contrast, private medical treatment records show a diagnosis of DISH as early as 2003 by Dr. T.H.  VA treatment records show the Veteran reported in 2006 his back pain had been present for at least 20 years.  In a December 2008 statement, Dr. T.W. stated he had treated the Veteran for various stomach and esophageal conditions for over 20 years.  

However, in support of his claim he has submitted internet research on diffuse idiopathic skeletal hyperostosis (DISH) that suggests that that the condition is associated with diabetes mellitus and may have a connection to dysphagia and stomach problems-the former because the bone spurs can put pressure on the esophagus, and the latter due to the need for non-steroidal anti-inflammatory drugs.  This research also indicates that DISH was not recognized as a distinct disorder before 1997.  

With regard to the probative value of this evidence, the Board notes that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (emphasis added).  In this case the Internet articles are not combined with an opinion by a medical professional showing the associations cited in the treatises apply in this case.  Accordingly, on remand, the Veteran should be afforded a VA examination addressing the etiology of his current DISH.  

The Board is also aware that the Veteran has claimed aggravation of a pre-existing stomach condition and that the February and August 2009 VA examination and opinion concluded that there was no aggravation.  Notwithstanding, given the complexity of DISH, potential relationship between the condition and stomach and esophagus conditions, and relatively recent cognizance of the condition as a distinct disorder, the Board is uncomfortable adjudicating these claims without further examination and medical opinions as to the etiology and onset of these conditions.  

Second, in his March 2007 notice of disagreement, the Veteran identified a physician, Dr. T.H., whom he stated had opined that his DISH was the result of exposure to herbicides.  The Veteran identified the records and provided appropriate release in April 2006.  He provided the December 2003 entry that reveals Dr. T.H. diagnosed him with DISH.  However, in June 2006, VA received a response from Dr. T.H.'s office that no records had been found for the Veteran within the dates the Veteran identified.  It does not appear that VA did not notified the Veteran that such records were not available and accordingly did not afford him an opportunity to obtain these records himself.

Based on the above, another attempt must be made to obtain Dr. T.H.'s records and after doing so, the Veteran must be afforded VA examination to determine the nature, extent, and etiology of his claimed DISH and stomach condition.  See Green v. Derwinski, 1 Vet. App. 121 (1991); see also 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all appropriate VCAA notice is provided to the Veteran concerning service-connection including aggravation of a non-service connected condition by a service-connected condition.

2.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed tinnitus, hearing loss, DISH and stomach condition.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include the records of Dr. T.H. and any updated VA treatment records.  

Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e) (2010).

3.  The RO should obtain the Veteran's complete service personnel records file, to include any and all citations of awards presented, including the Army Commendation medal awarded in July 1970 under GO 145.

The RO should document all actions taken to obtain the identified records.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e) (2010).

4.  The RO should take all actions to obtain from NPRC, Civilian Personnel Records, the Veteran's medical records while he was employed by the Bureau of Prisons.  The RO should ensure that the request correctly identifies the Veteran as an employee.

The RO should document all actions taken to obtain the identified records.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e) (2010).


5.  The RO should make a specific finding as to whether or not the Veteran served under combat conditions.

6.  The RO schedule the Veteran for a VA examination by the appropriate professionals to determine the nature, extent, and etiology of his claimed tinnitus, hearing loss, DISH, and stomach condition.  

The claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.

The examiner must provide the following opinions:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing impairment, to include hearing loss and tinnitus, had its onset during active service, or is in any other way the result of the Veteran's active service, to include exposure to acoustic trauma or ear infection during active service.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed orthopedic disability of the spine, to include DISH, had its onset during active service, or is in any other way the result of the Veteran's active service, to include exposure to herbicides.

c) In the alternative, is it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed orthopedic disability of the spine, to include DISH, is in any way the result of any service-connected condition to include diabetes mellitus, including whether or not there is any aggravation of DISH by diabetes mellitus or any other service-connected disability.  

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed stomach condition had its onset during active service, or is in any way the result of the Veteran's active service, to include aggravation of a pre-existing stomach condition.

e) In the alternative, is it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed stomach condition is in any way the result of any service connected disability (to include diabetes mellitus), including whether or not there is any aggravation of a stomach condition by a service-connected disability

The examiner should provide a detail rationale for any opinion reached.  If the examiner is unable to proffer any opinion requested, he or she should clearly explain in detail why such opinion could not be reached.  When addressing the Veteran's DISH, the examiner should comment and discuss the Internet articles submitted by the Veteran and the relevancy, if any, that these articles have on the Veteran's contentions regarding the etiology of his DISH and its relation to either service or service-connected disability.  

7.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

8.  After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all pertinent evidence and legal authority.

9.  If the claims remains denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


